                               Case 3:15-cv-03415-EMC Document 205 Filed 09/10/21 Page 1 of 4


                           1   LATHAM & WATKINS LLP
                                 Steven M. Bauer (CA Bar No. 135067)
                           2       steven.bauer@lw.com
                               505 Montgomery Street, Suite 2000
                           3   San Francisco, California 94111-6538
                               Telephone: +1.415.391.0600
                           4   Facsimile: +1.415.395.8095

                           5   LATHAM & WATKINS LLP
                                 Richard P. Bress (Admitted Pro Hac Vice)
                           6       rick.bress@lw.com
                                 Michael E. Bern (Admitted Pro Hac Vice)
                           7       michael.bern@lw.com
                                 George C. Chipev (Admitted Pro Hac Vice)
                           8       george.chipev@lw.com
                                 Caroline A. Flynn (CA Bar No. 296691)
                           9       caroline.flynn@lw.com
                                 Shannon Grammel (Admitted Pro Hac Vice)
                      10           shannon.grammel@lw.com
                               555 Eleventh Street, NW, Suite 1000
                      11       Washington, DC 20004-1304
                               Telephone: +1.202.637.2200
                      12       Facsimile: +1.202.637.2201
                      13       Attorneys for Plaintiffs
                               American Beverage Association and California Retailers
                      14       Association
                      15       Additional Counsel on Signature Page

                      16                                  UNITED STATES DISTRICT COURT

                      17                                NORTHERN DISTRICT OF CALIFORNIA
                      18                                       SAN FRANCISCO DIVISION
                      19       AMERICAN BEVERAGE ASSOCIATION,                   Case No. 3:15-cv-03415-EMC
                               CALIFORNIA RETAILERS ASSOCIATION,
                      20       CALIFORNIA STATE OUTDOOR                         STIPULATED NOTICE OF DISMISSAL
                               ADVERTISING ASSOCIATION,
                      21                                                        Fed. R. Civ. P. 41(a)(1)(A)(ii)
                      22                                Plaintiffs,
                      23                           v.
                      24       CITY AND COUNTY OF SAN
                               FRANCISCO,
                      25
                                                        Defendant.
                      26

                      27

                      28
                                                                                                Case Number: 3:15-cv-03415-EMC
A T TO R NEY S A T L A W
  S A N F R A NC I S CO
                                                                                           STIPULATED NOTICE OF DISMISSAL
                                Case 3:15-cv-03415-EMC Document 205 Filed 09/10/21 Page 2 of 4


                           1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                           2          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)

                           3   and the Joint Stipulation and Order Suspending Briefing Schedule, Taking Summary Judgment

                           4   Hearing Off Calendar, Vacating Case Management Dates, Providing for Dismissal of This Action,

                           5   and Condition Extending the Time Within Which Plaintiffs May File a Motion for Fees and Costs

                           6   (“Joint Stipulation and Order,” Dkt. No. 203), Plaintiffs American Beverage Association,

                           7   California Retailers Association, and California State Outdoor Advertising Association

                           8   (“Plaintiffs”) and Defendant The City and County of San Francisco (“Defendant”) hereby stipulate

                           9   and agree to dismiss this entire action with prejudice.

                      10              The Court shall retain jurisdiction to adjudicate a motion by Plaintiffs seeking an award of

                      11       fees and costs if it is filed pursuant to the provisions in the Joint Stipulation and Order. Except as

                      12       otherwise ordered in a ruling on any such motion, each party shall bear its own fees and costs.

                      13

                      14       IT IS SO STIPULATED

                      15
                               Dated: September 10, 2021                         Respectfully submitted,
                      16
                                                                                 LATHAM & WATKINS LLP
                      17

                      18                                                         By /s/ Richard P. Bress
                                                                                    Richard P. Bress
                      19
                                                                                      Steven M. Bauer (CA Bar No. 135067)
                      20                                                              LATHAM & WATKINS LLP
                                                                                      505 Montgomery Street
                      21                                                              Suite 2000
                                                                                      San Francisco, CA 94111-6538
                      22                                                              T +1.415.391.0600
                                                                                      F +1.415.395.8095
                      23                                                              steven.bauer@lw.com
                      24                                                              Richard P. Bress (Admitted Pro Hac Vice)
                                                                                      Michael E. Bern (Admitted Pro Hac Vice)
                      25                                                              George C. Chipev (Admitted Pro Hac Vice)
                                                                                      Caroline A. Flynn (CA Bar No. 296691)
                      26                                                              Shannon Grammel (Admitted Pro Hac Vice)
                                                                                      LATHAM & WATKINS LLP
                      27                                                              555 Eleventh Street, NW
                                                                                      Suite 1000
                      28                                                              Washington, DC 20004-1304
                                                                                                       Case Number: 3:15-cv-03415-EMC
                                                                                  1               STIPULATED NOTICE OF DISMISSAL
A T TO R NEY S A T L A W
  S A N F R A NC I S CO
                                Case 3:15-cv-03415-EMC Document 205 Filed 09/10/21 Page 3 of 4


                           1                                             T +1.202.637.2200
                                                                         F +1.202.637.2201
                           2                                             rick.bress@lw.com
                                                                         michael.bern@lw.com
                           3                                             george.chipev@lw.com
                                                                         caroline.flynn@lw.com
                           4                                             shannon.grammel@lw.com

                           5                                             Attorneys for Plaintiffs
                                                                         American Beverage Association and
                           6                                             California Retailers Association

                           7   Dated: September 10, 2021            By: /s/ Theodore B. Olson
                                                                       Theodore B. Olson
                           8
                                                                         Theodore B. Olson (CA Bar No. 38137)
                           9                                             Helgi C. Walker (Admitted Pro Hac Vice)
                                                                         GIBSON, DUNN & CRUTCHER LLP
                      10                                                 1050 Connecticut Avenue, NW
                                                                         Washington, DC 20036-5306
                      11                                                 T +1.202.955.8668
                                                                         F +1.202.530.9575
                      12                                                 TOlson@gibsondunn.com
                                                                         hwalker@gibsondunn.com
                      13
                                                                         Charles J. Stevens (CA Bar No. 106981)
                      14                                                 Joshua D. Dick (CA Bar No. 268853)
                                                                         GIBSON, DUNN & CRUTCHER LLP
                      15                                                 555 Mission Street
                                                                         San Francisco, CA 94105-0921
                      16                                                 T +1.415.393.8233
                                                                         F +1.415.374.8469
                      17                                                 CStevens@gibsondunn.com
                                                                         jdick@gibsondunn.com
                      18
                                                                         Attorneys for Plaintiff
                      19                                                 California State Outdoor Advertising
                                                                         Association
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                                         Case Number: 3:15-cv-03415-EMC
A T TO R NEY S A T L A W
  S A N F R A NC I S CO                                              2              STIPULATED NOTICE OF DISMISSAL
                                Case 3:15-cv-03415-EMC Document 205 Filed 09/10/21 Page 4 of 4


                           1   Dated: September 10, 2021                            By: /s/ Dennis J. Herrera
                                                                                       Dennis J. Herrera
                           2
                                                                                           Dennis J. Herrera (Bar No. 139669)
                           3                                                                     City Attorney
                                                                                           Wayne Snodgrass (Bar No. 148137)
                           4                                                               Jeremy M. Goldman (Bar No. 218888)
                                                                                                 Deputy City Attorneys
                           5                                                               1 Dr. Carlton B. Goodlett Place
                                                                                           City Hall, Room 234
                           6                                                               San Francisco, CA 94102-4682
                                                                                           T +1.415.554.6762
                           7                                                               F +1.415.554.4669
                                                                                           dennis.herrera@sfgov.org
                           8                                                               jeremy.goldman@sfgov.org

                           9                                                               Attorneys for Defendant
                                                                                           City and County of San Francisco
                      10

                      11

                      12                                          ATTESTATION CLAUSE

                      13              Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that I obtained in the filing of this

                      14       document the concurrence from all parties whose electronic signatures appear above.

                      15       Dated: September 10, 2021

                      16
                                                                                           /s/ Richard P. Bress
                      17                                                                   Richard P. Bress
                                                                               ISTRIC
                      18
                                                                          TES D      TC
                                                                        TA
                      19
                                                                                                   O
                                                                   S




                                                                                                    U
                                                                  ED




                                                                                                     RT




                      20
                                                                                        TED
                                                              UNIT




                                                                                GRAN
                      21
                                                                                                           R NIA




                      22                                                                          en
                                                                                        d M. Ch
                                                              NO




                                                                                    dwar
                                                                            Judge E
                                                                                                           FO




                      23
                                                                RT




                                                                                                       LI




                      24                                               ER
                                                                  H




                                                                                                    A




                                                                            N                          C
                                DATED: September 10, 2021                                     F
                      25                                                        D IS T IC T O
                                                                                      R
                      26

                      27

                      28
                                                                                                            Case Number: 3:15-cv-03415-EMC
A T TO R NEY S A T L A W
  S A N F R A NC I S CO                                                             3                  STIPULATED NOTICE OF DISMISSAL
